POLLEY, P. J.
(concurring specially). In this case the petition that was filed was complete and sufficient in every respect. The notice required by the statute was given, and the date of the hearing was fixed. This gave the court jurisdiction to try and determine the case, and under the last clause of section 1, c. 175, Laws 1923, made out a prima facie case for the petitioners. The defendants then had the burden of proof to show that the interests of the district (meaning the proposed common school district) or the interests of both districts required a refusal of the petition. If the evidence submitted by either or both parties is not sufficient to warrant a finding that the “interests of the district or districts” require a refusal of the petition, then it should be granted. In this case, the evidence is not sufficient to warrant any such finding, and the petition should have been granted.